Exhibit 10(i)

 

Purchase Agreement

 

This Share Purchase Agreement is entered into on May 1, 2000, between:

 

Cornelis van Lieshout, with address at Box 5, Leende, Netherlands, in his
personal capacity and in his capacity as shareholder and director of:

 

WWA Worldwide Auctioneers, Inc., a corporation being registered in Nevada, and
100% owner of;

 

WWA Holdings AG, a corporation being registered in Germany, and 100% owner of;

 

WWA World Wide Auctioneers AG, a corporations being registered in Germany, and
100% owner of;

 

World Wide Auctioneers, Ltd. a corporation being registered in the British
Virgin Islands with a branch established in the Jebel Ali Free Zone, Dubai UAE;

 

(hereinafter referred to as “Seller” or “WWA”).

 

and

 

Asia4sale.com, Inc. a Nevada registered company, located at 2465 W. 12th St,
Tempe AZ 85281, represented by its director Eric Montandon (hereinafter referred
to as the “Buyer”).

 

WHEREAS:

 

The Seller has established a business license in the Jebel Ali Free Zone, and
has leased a parcel of land and offices in the Free Zone, and has government
permission to operate an equipment trading and auction business in the Free
Zone. The seller is in the process of forming the above companies to hold the
Jebel Ali Free Zone branch company, and own and operate the business in the Free
Zone.

 

The Buyer has indicated a desire to invest working capital into the auction and
trading business, and desires to own shares in the parent company in return for
the investment, under the terms and conditions described herein.

 

THEREFORE:

 

This Agreement is witness that in consideration of the mutual promises and
covenants contained herein and other notable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, the Buyer and the
Seller do hereby agree as follows:

 

Article 1. Interpretation

 

a)

Definitions:

 

In this Agreement and the exhibits annexed hereto, the following terms shall
have the respective meaning indicated below:

 

 

•

“The Company” or “Asia4sale.com, Inc. a company registered under the laws of
Nevada U.S.

 

1

 

--------------------------------------------------------------------------------

 

Exhibit 10(i)

 

 

•

“WWA” refers to the parent company WWA Worldwide Auctioneers, Inc., inclusive of
any and all subsidiaries, branches, branches of subsidiaries, and related
parties.

 

•

The “Shares” refers to an amount of 7,800,000
(seven-million-eight-hundred-thousand) shares or any other amount equal to 49%
of all issued and outstanding shares of WWA.

 

•

“Agreement” means this Agreement and any schedules attached hereto;

 

•

“Business day” means any calendar day except Friday or Saturday, or any
statutory holiday observed in the United Arab Emirates;

 

•

“Effective date” means the date on which this Agreement was entered into;

 

•

“Party” means either the Buyer or the Seller;

 

•

“Parties” means both the Buyer and the Seller;

 

b)

Entire Agreement

 

This Agreement, together with any agreements and other documents to be delivered
pursuant hereto, constitutes the entire agreement between the parties pertaining
to the subject matter hereof and supersedes all prior agreements, negotiations,
discussions and understandings, written or oral between the parties. Except as
expressly provided in this Agreement, there are no representations, warranties
conditions, other agreements or acknowledgements, whether direct or collateral,
express or implied that form part of or affect this Agreement.

 

Article 2. Purchase Price

 

a)

Asia4sale.com will inject US$970,000 (nine-hundred-seventy-thousand U.S.
Dollars) into the nominated bank account of Seller on the closing date, all
funds to be used for working capital for WWA.

 

b)

Seller will transfer the Shares to Buyer in return for the above consideration,
on the closing date.

 

Article 3. Conditions and Representations

 

a)

The Seller hereby confirms that it is the rightful and true owner of WWA and as
such has the right to sell or issue the Shares.

 

b)

The Seller hereby confirms that WWA and the Shares are unencumbered and have no
lien attached to them.

 

c)

The Seller hereby confirms that he has no outstanding liabilities related to the
Shares that are being sold and issued herein that have not been disclosed to the
Buyer.

 

d)

The Seller unconditionally and irrevocably:

 

 

i)

indemnifies the Buyer against all losses, damages, costs and expenses which the
Buyer may now or in the future suffer or incur directly or indirectly from any
undisclosed liability, breach or non-observance of a guaranteed obligation prior
to the date of this agreement.

 

e)

The Buyer represents and warrants to the Seller that each of the following
statements is true and accurate at the date of this Agreement and will be true
and accurate on the Closing Date specified in Article 4, remaining in full force
and effect on and after such Closing date:

 

 

i)

It has the power and the authority to enter into and perform its obligations
under this Agreement and to carry out the transaction contemplated by this
Agreement;

 

2

 

--------------------------------------------------------------------------------

 

Exhibit 10(i)

 

 

ii)

It has taken all necessary action to authorize its entry into and performance of
this Agreement and to carry out the transaction contemplated by this Agreement;

 

iii)

Its obligations under this Agreement are valid and binding and enforceable
against it in accordance with their terms.

 

f)

The Buyer acknowledges and agrees with the Seller that it has had the
opportunity to, and has, conducted due diligence investigations in relation to
WWA and has had the opportunity to raise such enquiries with appropriate
authorities as it considered necessary in relation to the Agreement.

 

g)

The purchase price has been agreed on by both parties, but both parties agree
that the price bears no relationship to any publicly quoted market price for the
Shares, nor to the assets, earnings, book value or to other recognized criteria
of value for WWA.

 

h)

Buyer and Seller agree that the Shares issued to Buyer will constitute and
represent a minority interest in the Company, and that Seller has no management
rights over WWA or its assets.

 

However, Seller grants Buyer the right to appoint 1 of 3 directors to the board
of directors of WWA. Also, Seller grants Buyer the right to oversee the uses of
funds invested by Buyer into WWA, and the right to veto any planned expenditure
or commitment of more than $100,000 (one-hundred-thousand U.S. Dollars).

 

 

i)

Buyer and Seller agree that in the case of WWA showing negative cash flow after
2 years of audited operations, the Buyer will have the right appoint a 2nd of 3
directors to the board of directors to WWA.

 

Article 4. Closing Date

 

All parties hereby agree that the transaction described herein shall be
finalized and completed on August 15, 2000.

 

Article 5. Governing Law

 

Both Parties agree to resolve any dispute in the Courts of the State of Nevada.

 

In witness whereof, each party hereto has caused this Agreement to be duly
executed as of the date written below by an officer authorized in that behalf.

 

The Seller:

The Buyer:

 

/s/ Cornelis van Lieshout

/s/ Eric Montandon

Cornelis van Lieshout

Eric Montandon

Dated: May 1, 2000

Dated: May 1, 2000

 

Witness Signature _________________________

 

Name:

Dated:

 

 

3

 

 